Citation Nr: 0203976
Decision Date: 01/28/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-03 406	)	DATE JAN 28, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to January 1947.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2000 decision, the Board determined that new and material evidence had not been submitted to reopen the veterans previously denied claim for service connection for a bilateral hip disorder.  Subsequently, the veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2001, the Secretary of Veterans Affairs (Secretary) responded by issuing a Motion for Remand and to Stay Proceedings, in which the recent enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was cited as a basis for remand.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where a law or regulation changes after a claim has been filed or reopened but before the administrative or appellate process has been concluded, the version most favorable to the claimant applies).  The Secretarys motion was granted by the Court in a May 2001 Order, and this case is again before the Board.

In a September 2001 letter, the Board informed the veteran of his right to submit additional evidence and argument within 90 days.  In December 2001, the Board received additional evidence from the veteran, accompanied by a letter from his representative reflecting that he sought to waive his right to RO review of this evidence under 38 C.F.R. § 20.1304 (2001).  As such, this evidence has been considered in the Boards decision.


 FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence needed to substantiate his claim.

2.  In multiple rating decisions, the most recent of which was issued in April 1995, the RO denied service connection for a bilateral hip disorder; the veteran was notified of the April 1995 denial in the same month but did not initiate an appeal.

3.  Evidence received since the April 1995 rating decision is new to the claims file and bears directly and substantially on the question of whether a current bilateral hip disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the April 1995 rating decision is new and material, and the veterans claim for service connection for a bilateral hip disorder is therefore reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal. On November 9, 2000, the President signed the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001)).  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  As such, the VCAA applies in the present case.  Implementing regulations were recently published at 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

While the VCAA does not serve as a basis to reopen a claim (unless new and material evidence is presented), it does mandate enhanced notification duties on the part of the VA.  In this regard, the Board notes that, in an October 1998 rating decision and in its January 1999 Statement of the Case, the RO informed the veteran of the evidence needed to reopen his claim and to establish service connection for the claimed disability.  Therefore, although the RO did not have an opportunity to review this case under the VCAA, the RO essentially met the requirements of the law.  As such, there is no prejudice to the veteran in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, a final VA rating decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  Under 38 U.S.C.A. § 5108 (West 1991), [i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Under 38 C.F.R. § 3.156(a) (2001), new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration.  Such evidence must be neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, such evidence must be so significant that it must be considered in order to fairly decide the merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

An amended version of 38 C.F.R. § 3.156(a) is effective only for claims filed on or after August 29, 2001.  The amended regulation defines new as not previously submitted and material as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question becomes whether the evidence raises a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  In this case, the Board notes that the provisions of 38 C.F.R. § 3.156(a) (2001), the version in effect prior to the regulatory change, are applicable in the veterans case because his claim was filed prior to August 29, 2001.  

The veterans initial claim for service connection for a bilateral hip disorder was received by the RO in January 1986.  In a March 1986 rating decision, the RO denied service connection for bilateral hip disabilities and informed the veteran of this decision.  In its decision, the RO indicated that the veteran had bilateral hip disabilities, but his service medical records were entirely negative for treatment or observation of such disabilities.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001) (the laws and regulations governing service connection).  The Board notes that the earliest evidence of record of such disabilities is the report of a June 1971 VA examination, conducted in conjunction with a pension claim, which reflects that the veteran reported bilateral hip disease since childhood and underwent cup arthroplasties of both hips in 1970.  

Subsequently, in March 1986, the veteran submitted a letter describing his history of a hip injury during service, albeit without reference to the prior rating decision or its outcome.  Also received by the RO was a letter from a private doctor, dated in June 1974, addressing the veterans initial surgical procedures for the hips.  The denial of the veterans claim was confirmed by the RO in a May 1986 rating decision, and the veteran was notified of this denial in the same month.  In October 1986, the veteran sent the RO a letter in which he described his recent course of treatment for hip problems; however, the veteran did not address the 1986 rating decisions in this letter or explicitly suggest that he was in disagreement with the decisions.

The RO continued the denial of service connection for a bilateral hip disorder in an August 1989 rating decision and informed the veteran of this denial in the same month.  Relevant evidence received by the RO prior to issuing this decision includes a report of VA hospitalization for further bilateral hip surgery from March to April of 1986.  The veteran did not respond to the August 1989 decision within one year of notification.

In June 1994, the RO received, in the form of a submission from the Office of the Vice President of the United States, several lay statements addressing the etiology of the veterans hip disorder.  In an April 1995 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a bilateral hip disorder and noted that the newly received lay statements did not substantiate the veterans contentions that a chronic hip disorder was incurred in or aggravated by service.  The veteran was notified of this decision in the same month but provided no response until his current claim was received by the RO in May 1998.

Overall, the veteran did not submit a Notice of Disagreement within one year of notification of any of the rating decisions issued in March and May of 1986, August 1989, and April 1995.  As such, these decisions are all deemed final under the provisions of 38 U.S.C.A. § 7105(c).  The evidence to be considered in determining whether new and material evidence has been submitted in support of the veterans claim, therefore, is that received into the record subsequent to April 1995, the most recent final denial of the veterans claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The relevant evidence added to the claims file subsequent to the April 1995 rating decision consists of multiple VA and private medical records and lay statements, as well as the testimony from the veterans October 1999 VA Travel Board hearing before the undersigned Board member.  Of particular significance is a September 2000 statement from Dr. T, who reported treating the veteran for a number of years.  Dr. T indicated that the veteran had described a history of sustaining an injury to his hips in service as a result of a fall.  After noting that the veteran was presently confined to a wheelchair as a result of his hip problems, particularly on the left, Dr. T stated that [i]t is my opinion that at least to some degree, the multiple injuries that the patient has sustained while serving in the Navy have contributed to his previously existing congenital hip problems.  Dr. T rationalized this opinion by noting that repetitive injuries can aggravate degenerative problems with the hip. 

The Board finds that this medical statement, which was not included with the claims file at the time of the April 1995 rating decision, bears directly and substantially on the question of whether a current bilateral hip disorder is etiologically related to service.  The lack of evidence of such a causal relationship was the basis for the prior denials of the veterans claim, and Dr. Ts statement constitutes the first competent medical evidence of record suggesting such a relationship.  As such, the Board finds that this statement constitutes new and material evidence and warrants a reopening of the veterans claim for service connection for a bilateral hip disorder.


ORDER

New and material evidence having been submitted, the veterans claim for service connection for a bilateral hip disorder is reopened; to that extent only, the appeal is granted at this time.


REMAND

Having reopened the veterans claim for service connection for a bilateral hip disorder, the next step is to proceed to a de novo adjudication of the veterans claim.  However, the veterans reopened claim is now subject to the newly enacted provisions of 38 U.S.C.A. § 5103A (West Supp. 2001), which pertain to the VAs duty to assist a claimant with the development of facts pertinent to his claim.  This duty includes, where necessary, affording the veteran a comprehensive VA examination.  38 U.S.C.A. § 5103A(d).  

In the present case, a VA examination would be particularly helpful in view of the opinion of Dr. T.  As indicated above, this doctor opined that the veterans hip problems were congenital in nature and, to at least some extent, were worsened by in-service injuries.  It does not appear that Dr. T had the benefit of reviewing the veterans claims file prior to rendering his opinion, and the Board also notes that the service enlistment examination report is silent for any hip disorders, congenital or otherwise.  See VAOPGCPREC 82-90 (July 18, 1990) (in which the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation).  As such, a VA examination addressing the nature, extent, and etiology of the veterans bilateral hip disorder is necessary prior to further Board action on this claim.

The Board also notes that, in a statement received by the RO in March 1986, the veteran reported treatment by several private doctors for a hip disorder in the period immediately following service.  The claims file contains no relevant medical records dated prior to 1971, and a search for earlier medical records is therefore warranted.  See 38 U.S.C.A. § 5103A(c).  

Thus, in order to fully and fairly adjudicate the veterans claim in view of the VCAA, this case is REMANDED back to the RO for the following action:

1.  The RO should contact the veteran and request that he complete a signed release form for each private treatment provider who has treated him in the past for any hip disorders.  The veteran should be requested to provide the full name and address for each noted provider.

2.  Then, the RO should contact each provider for which the veteran has completed a signed release form and request all available medical records from these providers.  All records received by the RO must be added to the claims file.  If the search for such records has negative results, documentation to that effect should be added to the claims file.

3.  The RO should then afford the veteran a VA examination, with an appropriate examiner, to determine the nature, extent, and etiology of his claimed bilateral hip disorder.  The examiner should be provided with the veterans claims file and should review the entire claims file, including the service medical records, in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be included in the examination.  The examiner is then requested to provide a diagnosis for each hip disorder shown upon examination.  For each diagnosed disorder, the examiner is initially requested to provide an opinion as to the following:  

a. Did a right hip disorder or a left hip disorder clearly and unmistakably preexist service?

b.  If so, did a right hip disorder or a left hip disorder increase in severity during service?

c.  If a right hip disorder or a left hip disorder did increase in severity in service, was the increase in severity clearly and unmistakably due to natural progression of the disorder?  

d.  For each disorder not shown to have clearly and unmistakably preexisted service, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such hip disorder is causally related to service.  

All opinions and conclusions set forth by the examiner must be supported by a complete rationale in a typewritten report.

4.  Then, the RO should readjudicate the veterans claim for service connection for a bilateral hip disorder.  As the veteran claims that the bilateral hip disability is secondary to combat, the RO must consider the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  If the determination of this claim remains unfavorable to the veteran, the RO should issue a Supplemental Statement of the Case to both the veteran and his representative and allow a reasonable period of time for response before the case is returned to the Board.

The purpose of this REMAND is to obtain additional development and adjudication in accordance with the VAs due process requirements, and the Board intimates no opinion, either favorable or unfavorable, as to the ultimate outcome warranted in this case.  The veteran has the right to submit additional evidence and argument on this matter.  See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no further action is required until he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
